ICJ_018_Nottebohm_LIE_GTM_1952-01-26_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE NOTTEBOHM

(LIECHTENSTEIN c. GUATEMALA)
ORDONNANCE DU 26 JANVIER 1952

1952

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NOTTEBOHM CASE

(LIECHTENSTEIN v. GUATEMALA)
ORDER OF JANUARY 26th, 1952
La présente ordonnance doit être citée comme suit :

«Affaire Nottebohm,
Ordonnance du 26 janvier 1952: C.I. J. Recueil 1952, p. 10.»

This Order should be cited as follows :

“Nottebohm case,
Order of January 26th, 1952: I.C.J. Reports 1952, p. 10.”

 

Ne de vente: 7 8
Sales number

 

 

 
26 JANVIER 1952

ORDONNANCE

AFFAIRE NOTTEBOHM
(LIECHTENSTEIN c. GUATEMALA)

NOTTEBOHM CASE
(LIECHTENSTEIN v. GUATEMALA)

JANUARY 26th, 1952

 

ORDER
IO

COUR INTERNATIONALE DE JUSTICE

1952
Le 26 janvier

Role général ANNEE 1952

26 janvier 1952

AFFAIRE NOTTEBOHM

(LIECHTENSTEIN c. GUATEMALA)

ORDONNANCE

Le Président de la Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,
vu l'article 37 du Règlement de la Cour ;

Considérant qu’à la date du 17 décembre 1951, le Gouvernement
de la Principauté du Liechtenstein a fait déposer au Greffe de
la Cour une requête, datée du 10 décembre 1951, introduisant
contre la République de Guatemala une instance relative aux
mesures prises par ce dernier gouvernement contre la personne
et les biens de Friedrich Nottebohm, ressortissant du Liechtenstein ;

Considérant que la requête invoque la déclaration en date du
29 mars 1950 par laquelle le Gouvernement de la Principauté du
Liechtenstein a accepté les conditions déterminées par l’Assemblée
générale des Nations Unies et est devenu ainsi partie au Statut
de la Cour ;

Considérant que la requête invoque, en outre, les déclarations
par lesquelles le Gouvernement de la Principauté du Liechtenstein
et le Gouvernement de la République de Guatemala ont accepté
la juridiction obligatoire de la Cour aux termes de l’article 36,
paragraphe 2, du Statut de la Cour, et que ladite requête contient,
par conséquent, la mention de la disposition par laquelle le requé-
rant prétend établir la compétence de la Cour ;

4
II ORDONNANCE DU 26 I 52 (AFFAIRE NOTTEBOHM)

Considérant que, par une lettre reçue au Greffe le 17 décembre
1951, le chef du Gouvernement de la Principauté du Liechtenstein
a notifié à la Cour la désignation comme agent de ce gouvernement
de M. Erwin H. Loewenfeld, docteur en droit, LL. B., conseiller
juridique du Gouvernement de la Principauté, ainsi que son
élection de domicile au siège de la Cour ;

Considérant que la requête, qui porte la signature de l'agent,
dûr.ent légalisée par le chef du Gouvernement princier, contient
Vindication de l’objet de la demande et un exposé succinct des
faits et des motifs par lesquels la demande est prétendue justifiée ;

Considérant que, dans ces conditions, la requête satisfait aux
conditions de forme posées par le Règlement ;

Considérant qu’à la date du 17 décembre 1951, le Gouvernement
de la République de Guatemala a été avisé télégraphiquement du
dépôt de ladite requête, dont copie certifiée conforme lui a été
adressée le 18 décembre 1951 ;

Fixe comme suit la date d’expiration des délais pour le dépôt
par les Parties des deux premiéres piéces de la procédure écrite :

pour le mémoire du Gouvernement de la Principauté du Liech-
tenstein : 2 avril 1952 ;

pour le contre-mémoire du Gouvernement de la République de
Guatemala: 12 juillet 1952 ;

Réserve la suite de la procédure.

Fait en frangais et en anglais, le texte francais faisant foi, au
Palais de la Paix, 4 La Haye, le vingt-six janvier mil neuf cent
cinquante-deux, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis respec-
tivement au Gouvernement de la Principauté du Liechtenstein et
au Gouvernement de la République de Guatemala.

Le Président de la Cour,
(Signé) BaSDEVANT.

Le Greffier de la Cour,
(Signé) E. HAMBRO.
